department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa cbs br2 gl-114892-01 uilc memorandum for associate area_counsel sb_se area newark from joseph w clark senior technician reviewer branch collection bankruptcy summonses subject collateral agreements in effective tax_administration offers in compromise this chief_counsel_advice responds to your request dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views issue can the internal_revenue_service accept as additional consideration for an offer_in_compromise a collateral_agreement or other document which will entitle the government to the proceeds from the sale of a particular asset at some point in the future conclusion yes although treasury regulations establish certain conditions that must be satisfied in order to compromise under sec_7122 of the internal_revenue_code the terms of a compromise_agreement including the amount acceptable to resolve a case are policy matters within the discretion of the commissioner insistence upon an agreement allowing the government to collect from particular assets in the future is a permissible exercise of that discretion background the compliance area director has asked your advice on the following scenario the taxpayers an elderly couple who are not employed have submitted an offer_in_compromise an analysis of the taxpayers’ financial condition shows that the tax could be collected in full the major source of potential collection is their home which has substantial net equity however the service has determined that seizure of the home gl-114892-01 would cause the taxpayers economic hardship and that collection in full cannot be accomplished otherwise based on the determination that collection in full would create economic hardship the service is considering accepting the taxpayers’ offer on the basis of the promotion of effective tax_administration the area director is concerned however that compromise under such circumstances would only serve to create a windfall for the taxpayers’ heirs he has proposed obtaining a collateral_agreement in such compromises which would allow the taxpayers to reside in their home until their deaths thereafter the home would be sold with the proceeds going to the government as part of the compromise law analysis sec_7122 of the internal_revenue_code grants the secretary the authority to compromise and establishes certain rules to be followed in exercising that authority treasury regulations further define the secretary’s authority by establishing permissible bases for compromise see temp sec_301_7122-1t b the regulations provide procedures for the submission and processing of offers to compromise as well as other rules relating to the acceptance or rejection of offers and how the submission of offers impacts upon the service’s ability to continue collection efforts see temp sec_301_7122-1t c - i none of these rules however address how much should be accepted to resolve a case or what terms or conditions should be included in a compromise_agreement the preamble to the temporary regulations explains this omission stating although the temporary regulations set forth the conditions that must be satisfied to accept an offer to compromise liabilities arising under the internal revenue laws they do not prescribe the terms or conditions that should be contained in such offers thus the amount to be paid future compliance or other conditions precedent to satisfaction of a liability for less than the full amount due are matters left to the discretion of the secretary t d compromises fed reg date in exercising this discretion the service may request a s additional consideration that the taxpayer enter into any collateral_agreement or post any security which is deemed necessary for the protection of the interests of the united_states temp sec_301_7122-1t d terms and conditions applicable to all compromises are set forth in form_656 offer_in_compromise which must be submitted by all taxpayers offering to compromise with the service the service’s procedures recognize that additional terms may be appropriate in some cases these agreements commonly known as collateral agreements are discussed in chapter of the offer_in_compromise handbook irm standard collateral agreements include waivers net operating losses agreements reducing the basis in particular assets or agreements to pay a set percentage of future income over gl-114892-01 a certain base_amount see irm such agreements allow the service to recover part of the difference between the amount of the offer and the total liability however collateral agreements should not be used to allow acceptance of an amount less than the financial analysis dictates or to recover amounts that should have been included on the form_656 as part of the compromise see irm similar to the foregoing examples of collateral agreements an additional agreement like the one proposed by the area director is legally permissible and insisting on such an agreement would be within the service’s discretion as with the other types of collateral agreements whatever obligation a taxpayer undertook for example to sell the house and forward the proceeds to the service would have to take place within the statute_of_limitations applicable to the tax to which the proceeds would be applied sec_6502 establishes a ten-year statute_of_limitations within which a tax_liability must be collected or a proceeding in court commenced prior to the amendment of that section by the irs restructuring and reform act of rra the form_656 and any collateral agreements provided that the statute_of_limitations for collection was waived for the period of time that any terms of the compromise or collateral_agreement remained outstanding however following the amendment of sec_6502 of the code by section of rra the ten-year statute_of_limitations can no longer be extended by agreement for this purpose as a result the terms of compromises and collateral agreements can last only for the period remaining on the collection statute an agreement for the limited amount of time remaining on the collection statute would not appear to address the concerns raised by the area director one alternative might be the acceptance of some other type of debt_instrument granting the service the ability to collect as a state-law creditor rather than through the administrative collection provisions of the internal_revenue_code courts have long recognized that the service may accept bonds letters of credit or mortgages as a means of securing the payment of taxes and have upheld the service’s right to collect on such instruments as separate debts not subject_to the administrative collection procedures set forth in the internal_revenue_code see 313_us_289 287_us_32 united_states v john barth co 268_us_370 bonds 50_fsupp2d_107 d r i promissory note secured_by mortgage julicher v internal_revenue_service u s t c big_number usdc e d pa irrevocable letter_of_credit in each of those cases the taxpayers attempted to defeat the government’s right to collect on the debt_instrument by arguing that the statute_of_limitations for collection under the code had expired each court held that the instrument executed in the government’s favor created a new debt not subject_to the period of limitations for taking administrative collection action or bringing suit see royal indemnity u s pincite gulf states u s pincite barth u s pincite the court in citizens bank summed up the reasoning in this line of cases as follows gl-114892-01 the principle to be derived from barth and julicher is that where the government suspends the collection of a tax at the request of a taxpayer who in turn provides the government with security for later payment the government is not thereafter bound by the statute_of_limitations applicable to the original obligation instead the government may proceed against the security provided to it in consideration of its earlier forbearance citizens bank f_supp 2d pincite thus a mortgage on the taxpayers’ personal_residence may give the service an enforceable agreement of the sort contemplated by the area director there is no mention of this kind of arrangement in the offer_in_compromise handbook but mortgages bonds and other similar arrangements are discussed in irm collateral_agreement and security type collateral that handbook contemplates the use of mortgages not as a replacement lien on property already subject_to the lien arising under sec_6321 of the code but as a means of securing the government’s right to collect from property the assessment lien does not attach to such as real_property held as a tenancy_by_the_entirety see irm the handbook further states the service should never obtain a consensual lien in lieu of filing a notice_of_federal_tax_lien and reducing the tax claim to judgment or requiring the taxpayer post a bond irm this instruction is in keeping with the handbook’s recognition that the filing of a notice_of_federal_tax_lien provides the service greater protection than a debt_instrument enforceable only under state law see irm a although the irm authorizes the use of mortgages and other consensual security arrangements in certain limited circumstances the offer_in_compromise handbook does not appear to have considered the use of such instruments as part of a compromise because of the novelty of such an arrangement we recommend that the area director consult with the office of compliance policy sb_se for guidance as to whether and under what circumstances a collateral_agreement allowing the service to collect from a personal_residence in the future can be secured as consideration for a compromise if you have any questions or need further assistance please contact the attorney assigned to this matter pincite-3620 it is significant that the mortgage in citizens bank gave the service a security_interest in property that was not already subject_to the lien created by the failure to pay the tax_liability the personal_residence used as an example in the area director’s question is already subject_to the government’s lien and is reachable by levy
